Exhibit 99.7 (b) Pro forma financial information Unaudited Pro Forma Combined Condensed Consolidated Financial Statements On March 18, 2011, Utah Medical Products, Inc. (UTMD) purchased all of the outstanding shares of Femcare Group Ltd (Femcare) of the United Kingdom, and its subsidiaries (the Acquisition) for a purchase price of $41 million, including consideration for patent rights and non-competition agreements.The Acquisition was effected pursuant to Stock Purchase Agreements, dated March 18, 2011. The unaudited pro forma combined condensed consolidated balance sheet as of December 31, 2010 is presented as if the acquisition of Femcare had occurred on December 31, 2010.The unaudited pro forma combined condensed consolidated statements of operations for the year ended December 31, 2010 are presented as if the acquisition of Femcare had occurred on January 1, 2010 with acquisition-related adjustments reflected in the period presented.The unaudited pro forma combined condensed consolidated financial information has been prepared by UTMD’s management.Certain amounts of Femcare’s historical financial statements have been reclassified to conform to UTMD’s presentation. The Acquisition has been accounted for using the acquisition method of accounting and, accordingly, the total estimated purchase consideration of the acquisition was allocated to tangible assets and identifiable intangible assets acquired and liabilities assumed based on their relative fair values.The excess of the purchase consideration over the net tangible and identifiable intangible assets acquired and liabilities assumed was recorded as goodwill.Determination of the Femcare purchase price and allocation of the Femcare purchase price used in the unaudited pro forma combined condensed consolidated financial statements are based upon preliminary estimates and assumptions.These preliminary estimates and assumptions could change significantly during the measurement period as UTMD finalizes the valuation of the net intangible assets and intangible assets acquired and liabilities assumed.Any change could result in material variances between future financial results and the amounts presented in these unaudited pro forma combined condensed consolidated financial statements, including variances in fair values recorded, as well as expenses associated with these items. The unaudited pro forma combined condensed consolidated statements of operations do not reflect nonrecurring acquisition-related charges resulting from the acquisition transaction. The unaudited pro forma combined condensed consolidated statements are for information purposes only and do not purport to represent what the Company’s actual results would have been if the acquisition had been completed as of the date indicated above or that may be achieved in the future.The unaudited pro forma combined condensed consolidated statement of operations does not include the effects of any cost savings from operating efficiencies and synergies that may result from the acquisition. The unaudited pro forma combined condensed consolidated financial statements, including the notes thereto, should be read in conjunction with UTMD’s historical financial statements, filed with the SEC, its Annual Report on Form 10-K for the year ended December 31, 2010 filed on March 3, 2011, and its Quarterly Report on Form 10-Q for the three months ended March 31, 2011 filed on May 10, 2011. 1 UTAH MEDICAL PRODUCTS, INC. UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED BALANCE SHEET (In thousands) Historical as of December 31, 2010 Utah Medical Femcare Group Pro forma adjustments Pro forma combined ASSETS Current assets: Cash $ $ $ ) (A) $ Investments, available-for-sale - ) (A) - Accounts and other receivables, net (2 ) (B) Inventories Prepaid expenses and other current assets ) (B) Other current assets 2 (2 ) (B) Total current assets ) Property and equipment, net Goodwill - net - (C) Intangible assets - net - (D) Other intangible assets - net Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Accrued expenses ) (B) Current portion of notes payable (E) Other - ) (B) Total current liabilities Long term debt ) (E) Deferred tax liability - intangible assets - - (F) Other long term liabilities - (B) Total liabilities ) Stockholders' equity: Preferred stock - 9 (9 ) (G) - Common stock 36 7 (7 ) (G) 36 Accumulated other comprehensive (loss) ) - - ) Additional paid-in capital ) (G) Treasury shares - ) (G) - Retained earnings (accumulated deficit) ) (G) Total stockholders' equity ) Total liabilities and stockholders' equity $ See notes to unaudited pro forma combined condensed consolidated financial statements. 2 UTAH MEDICAL PRODUCTS, INC. UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except per share amounts) Historical For the Twelve Months Ended December 31, 2010 Utah Medical Femcare Group Pro forma Adjust- ments Pro forma Combined Sales, net $ Cost of goods sold Gross profit Operating expense: Sales and marketing Research and development General and administrative ) (H) Total operating expense ) Income from operations Other income (expense): Dividend and interest income 48 19 67 Capital gains and (losses) on investments (9
